Case 1:19-cv-04803-EK-SJB Document 6-7 Filed 08/23/19 Page 1 of 3 PageID #: 77




                             UNITtrI} STá,TËS DISTRICT COURT
                         FOR THE EÂSTERN DISTR¡CT OF NEW YORK
                                   BROOKLYN I}IVISION

    DISH NET1VORK L.L.C.
    â'ld IíÄGRAST.4,R     LLC,                           CaseNo. 19-4803             NGG-SJB


           Plaintiffs.

           v

   TÛMIISZ K.A.CZMÀA.EK,
   JOHN D3FOA, JULIIT DEFÛE,
   and ÐOES 1-1ü.

           Defendarts,


                    p_,*n"ERGk{NTIXfpPL.4.rXTïrrprSHNETWOSK.kkÇ_i:S.
               I}i.T*PTI O N FOR LE,{. \¡E TÛ C O ND UC T E { PE PITãP..PIS C T}I/ERY

          Haviug considered the urotjon for leave to corrduct expedi{ed cliscovery filed by Fl¿ìlltiff

  DISH Nelwork L.L.C. ("DISH"), and fu-rdirrg tlte requesfed discovery          1o be leasonable ancl good


  câuse âppeâring tbr sucl¡ discovery. the   Couf çRÄNTS tln motio¡l and ORIIERS               as fbllorvs:

          1.      DISH mây serve a subpoena ol Visa, lnc. for tlre name and addless of the issuer             of
  each of the following crcdit cards, idenfifierl liere by last fÕru dþits   olly:

                           7668                               1086                                 7na
                           5982                               6tt4                                 9182
                           0018                               5747                                 25t2
                           3567                               6455                                 2590
                          8279                               8915                                  3309
                          7.r74                              û346                                  3685
                          1522                               9596                                  9687
                           1663                              5   103                               2720
                          3082                               3306                                  3546
                          3637                               401 5                                 4A23
                          4536                               4585                                  5643
                          9049                               838   I                               6633
                          5494                               9398                                  1278
                          0562




                                                     I
Case 1:19-cv-04803-EK-SJB Document 6-7 Filed 08/23/19 Page 2 of 3 PageID #: 78




           2.      DISH may serve a subpoena on each credit card issuer identified by Visa, Inc. for

   the name and address of each person or entity associated with each of the foregoing card numbers.

           3.     DISH may serve a subpoena on Ratiann Enterprise Inc. and Vaka Korkelia for the

   name and address of each person or entity associated with each of the following DISH subscription

   accounts, identified here by last four digits only:

                         5855                              4ls6                              2150
                         0199                              tt07                              8550
                         3795

          4.      DISH and the non-parties identified in paragraphs 1-3, which consist of Visa, Inc.

   ("Visa"), the credit card issuers to be identified by Visa, Inc. ("Card Issuers"), Ratiann Enterprise

   Inc., and Vaka Korkelia (together, "Ratiann"), shall adhere to the following schedule in producing

   the information requested in DISH's subpoenas:

                  a.      DISH must serve this order on each of its subpoenas;

                  b.      Visa shall respond to DISH's subpoena within 14 days of being served, by

   either identifying the Card Issuers or filing an appropriate motion challenging the subpoena;

                  c.      The Card Issuers and Ratiarur, within 7 days of being served with DISH's

   subpoena, must serve DISH's subpoena and this order on the account holder whose information is

   requested in the subpoena ("Account Holder"). Service may be accomplished by any reasonable

   means, including by flrst-class mail to the Account Holder's last known mailing address or email

   to the Account Holder's last known email address.

                  d.      The Card Issuers, Ratiarur, and each Account Holder may challenge DISH's

   subpoena by filing an appropriate motion. Any such motion must be filed     within   14 days of being

   served with DISH's subpoena. The Card Issuers and Ratiann shall not produce any information

  beforetheexpirationofthe 14-dayperiod. IfanAccountHolderfilesamotionchallengingDISH's

   subpoena, information concerning that Account Holder shall not be produced to DISH until after

                                                     2
Case 1:19-cv-04803-EK-SJB Document 6-7 Filed 08/23/19 Page 3 of 3 PageID #: 79




   the motion is resolved.   If a motion is not timely filed, Card Issuers and Ratiarur must produce   the

   requested information to DISH within 28 days of being served with DISH's subpoena.

          Dated:                         2019.




                                                  United States District Judge




                                                    -t
